Title: Abigail Adams to John Quincy Adams, 13 November 1782
From: Adams, Abigail
To: Adams, John Quincy




November 13th 1782


How is it my dear son? You who used to be so punctual in your returns to your Friends that I your affectionate Mother have received but one Letter from You since you left Amsterdam.
Has the cold Nothern Regions frozen up that Quick and Lively immagination which used to give pleasure to your Friends? Has it chilled your affections, or obliterated the Remembrance of her who gave you Birth?
To what Cause shall I attribute your Silence? The further you are removed from me, and the more difficult it is to hear from you; the greater my anxiety. It is too, too, hard, to be totally deprived of the company and Society of your Father, as I have been for three years past and to be forgotton by my Son.
Neither Time or distance have in the Least diminished that Maternal Regard, and affection which I bear you. You are ever upon my heart and Mind, both of which take no Small interest in your advancement in Life. Consider my dear Son; what your Situation is. Your Fathers Station abroad, holds you up to view, in a different Light from that of a Common Traveller. And his virtues will render your faults; should you be guilty of any, more conspicuous. But should you as I would fondly hope Religiously adhere to the precepts you have received from him, and to the advise and instruction of your Friend and patron, then shall I see you become a usefull Member of Society, a Friend to your Country and a Guardian of her Laws and Liberties—for such is the example you have before you.
This day 3 years ago, you quitted your Native Land. You have been a great traveller for your years, and must have made many observations Worthy a place in your memory.
The Empire where you now reside, must afford ample Scope for a Genious to descant upon. But you are confined to your studies you will tell me, and have little opportunity for observation. But you cannot reside amongst a people, without learning Something of their Laws customs and Manners. Nor can you if you are capable of the Reflection which I think you are, omit compareing them with those of your own Country, and others which you have travelled through. It will be of advantage to you to compare the Monarchical goverments with the Republican to reflect upon the advantages, and disadvantages arising from each, and to commit your thoughts to writing, to watch with attention the judgment and opinions of Learned Men whom you may hear conversing upon Subjects of this Nature. Attend to the Historians you read, and carefully observe the Springs and causes that have produced the rise and fall of Empires. And give me your own reflections in your own Language. I do not expect the Elegance of a Voltair nor the Eloquence and precisian of a Robinson, yet they will have a preferable value to me, because they will shew me what you have gained by attention and observation. Mr. Dana will I doubt not; be ever ready to assist you with his advice and counsel. Endeavour by an obligeing Respectfull attentive Behaviour to secure his Friendship, he will not advise you but for your good, he will not chide you, but for your amendment. Attend to him as your guardian, patron, and Friend.
Your sister desires to be rememberd to you. She has written to you twice since your residence in Petersburgh but has not received a line from you. Your Brothers live at home under the tuition of a Mr. Robins. They make good proficiancy in their studies. Tommy has written you a Letter which I shall inclose. Your Worthy Grandparents are still Living and desire to be rememberd to you. Your uncle Cranch has had a long and dangerous sickness, but is in a great measure recoverd.
I most sincerely wish the contending Nations at peace, for after all the great and mighty victories of conquering Nations, this war upon our own species is a savage Buisness, unworthy a Rational and immortal Being whose study ought to be the happiness and not the destruction of Mankind.
Make my most Respectfull Regards to Mr. Dana and tell him I feel myself indebted to him for his care and kindness to you. Tell him his worthy Lady was well this week, and that I expect to pass a few days with her soon. Believe me my dear Child with the tenderest wishes for your Health and happiness your ever affectionate Mother

Abigail Adams

